05/06/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                          Assigned on Briefs April 1, 2019

        CHAD JAMES POWELL v. TENNESSEE DEPARTMENT OF
                      CORRECTION ET AL.

                Appeal from the Circuit Court for Davidson County
                No. 17C-3223       Hamilton V. Gayden, Jr., Judge
                     ___________________________________

                          No. M2018-01677-COA-R3-CV
                      ___________________________________

An inmate in the custody of the Tennessee Department of Correction (“TDOC”) filed this
action in the Circuit Court for Davidson County seeking monetary damages from the
State of Tennessee for injuries caused by “negligent acts or omissions” of TDOC
employees acting “within the scope of their employment” in regard to a prison
disciplinary hearing. The State filed a motion to dismiss the complaint on the ground the
trial court lacked subject-matter jurisdiction because the Tennessee Claims Commission
had exclusive jurisdiction over the inmate’s monetary claims. The inmate responded by
filing a motion to transfer the case to the Claims Commission. The trial court denied the
motion to transfer and dismissed the case for lack of subject-matter jurisdiction. We
affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which THOMAS
R. FRIERSON II and KENNY W. ARMSTRONG, JJ., joined.

Chad James Powell, Wartburg, Tennessee, Pro Se.

Herbert H. Slatery, III, Attorney General and Reporter, and Charlotte Montiel Davis,
Assistant Attorney General, Nashville, Tennessee, for the appellees, Tennessee
Department of Correction, Tony Parker, Kevin Genovese, Stacy Oakes, Calvin Lewis,
Josh Pashcall, Timothy Thomas, Dustin Mackin, Jimmie Baugus, Denny Quillen, Amy
Burkhart, and Joseph Gilbert.
                                    MEMORANDUM OPINION1

        At all times relevant to the issues raised in the complaint, Chad James Powell
(“Plaintiff”) was in the custody of the TDOC, confined at the Turney Center Industrial
Complex in Only, Tennessee. The defendants named in the complaint include the TDOC,
the warden and deputy warden at the Turney Center, and several correctional officers and
employees of TDOC. The complaint alleges that the TDOC employees caused Plaintiff
“injury by gross negligent acts or omissions within the scope of their employment” in the
handling of Plaintiff’s prison disciplinary hearing on April 25, 2017.2 As compensation
for his alleged damages, Plaintiff seeks to recover $90,000.

       Following some earlier motions and rulings that have no bearing on this appeal,
the State filed a motion to dismiss for lack of subject-matter jurisdiction. Plaintiff
opposed the motion and filed a motion to transfer the case to the Tennessee Claims
Commission. The trial court denied the motion to transfer and dismissed the case. This
appeal followed.

                                               ANALYSIS

       The issues presented are whether the trial court erred by dismissing the complaint
for lack of subject-matter jurisdiction and by not transferring the case to the Tennessee
Claims Commission. These issues involve the construction and application of statutes to
the facts of this case and are questions of law. Wallace v. Metro. Gov’t of Nashville and
Davidson Cty., 546 S.W.3d 47, 52 (Tenn. 2018). We review a trial court’s conclusions of
law pursuant to the de novo standard of review without any presumption of correctness.
Sallee v. Barrett, 171 S.W.3d 822, 825 (Tenn. 2005). We also review the issue of subject-
matter jurisdiction de novo without a presumption of correctness. Chapman v. DaVita,
Inc., 380 S.W.3d 710, 712–13 (Tenn. 2012).



        1
            Tennessee Court of Appeals Rule 10 states:

        This Court, with the concurrence of all judges participating in the case, may affirm,
        reverse or modify the actions of the trial court by memorandum opinion when a formal
        opinion would have no precedential value. When a case is decided by memorandum
        opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
        shall not be cited or relied on for any reason in any unrelated case.
        2
           All of the allegations against the individual defendants were for “negligent acts or omissions
within the scope of their employment” concerning the handling of Plaintiff’s prison disciplinary hearing.
Therefore, the State of Tennessee was the only proper defendant because “State officers and employees
are absolutely immune from liability for acts or omissions within the scope of the officer’s or employee’s
office or employment.” Tenn. Code Ann. § 9-8-307(h).


                                                   -2-
                                              I.

       Whether the trial court had subject-matter jurisdiction over the underlying claim is
controlled by Tennessee’s doctrine of sovereign immunity, which arises from its
constitution. Article I, section 17 of the Tennessee Constitution provides that “[s]uits may
be brought against the State in such manner and in such courts as the Legislature may by
law direct.” Based upon this constitutional provision, no civil action against the State
may be sustained absent express authorization from the Tennessee General Assembly.
Smith v. Tennessee Nat. Guard, 387 S.W.3d 570, 575 (Tenn. Ct. App. 2012) (citing
Greenhill v. Carpenter, 718 S.W.2d 268, 270 (Tenn. Ct. App. 1986)); see also Chumbley
v. State, 192 S.W.2d 1007, 1008 (Tenn. 1946) (“[A] suit against the State of
Tennessee . . . is barred by Article I, section 17 of Constitution [when] it is not brought in
such manner as the Legislature has directed.” (citations omitted)).

       The Claims Commission “has exclusive jurisdiction to determine all monetary
claims against the state based on the acts or omissions of ‘state employees’ . . . falling
within [statutorily defined] categories.” Tenn. Code Ann. § 9-8-307(a)(1). Therefore, as a
general rule, claims for monetary damages against the State may be heard only by the
Claims Commission. See id. Additionally, Tenn. Code Ann. § 20-13-102(a) imposes the
following restraint on our courts concerning such claims:

       No court in the state shall have any power, jurisdiction or authority to
       entertain any suit against the state, or against any officer of the state acting
       by authority of the state, with a view to reach the state, its treasury, funds or
       property, and all such suits shall be dismissed as to the state or such
       officers, on motion, plea or demurrer of the law officer of the state, or
       counsel employed for the state.

       Plaintiff’s claim does not fall outside of the categories listed under Tenn. Code
Ann. § 9-8-307(a)(1); therefore, the Claims Commission has exclusive jurisdiction over
Plaintiff’s monetary claims against the State of Tennessee. For this reason, the trial court
had no power, jurisdiction, or authority to entertain Plaintiff’s monetary claim against the
State. See Tenn. Code Ann. § 20-13-102(a). Therefore, the trial court correctly
determined that it did not have subject-matter jurisdiction over the claims.

                                              II.

       This leaves the question of whether the trial court had the authority to transfer the
case to the Claims Commission. Plaintiff contends the trial court abused its discretion by
not transferring the case as it was authorized to do pursuant to Tenn. Code Ann. § 16-1-




                                             -3-
116.3 Relying on Tenn. Code Ann. § 9-8-307 and Turner v. State, 184 S.W.3d 701 (Tenn.
Ct. App. 2005), the State contends the trial court did not have the discretion to transfer
the case to the Claims Commission.

       As the State correctly notes in its brief, the relevant statutes and rules regarding
transferring cases are Tenn. Code Ann. §§ 9-8-307(i) and 16-1-116 and Davidson County
Local Rule 3.04. While Local Rule 3.04 authorizes the presiding judge to transfer a case
“from one court to another or from one division to another,” it provides no authority to
transfer a case to the Claims Commission. Nevertheless, Tenn. Code Ann. § 16-1-116
authorizes the transfer of certain cases:

        Notwithstanding any other provision of law or rule of court to the contrary,
        when an original civil action, an appeal from the judgment of a court of
        general sessions, or a petition for review of a final decision in a contested
        case under the Uniform Administrative Procedures Act, compiled in title 4,
        chapter 5, is filed in a state or county court of record or a general sessions
        court and such court determines that it lacks jurisdiction, the court shall, if
        it is in the interest of justice, transfer such action or appeal to any other
        such court in which the action or appeal could have been brought at the
        time it was originally filed. Upon such a transfer, the action or appeal shall
        proceed as if it had been originally filed in the court to which it is
        transferred on the date upon which it was actually filed in the court from
        which it was transferred.

        Although Tenn. Code Ann. § 16-1-116 applies generally to the transfer of cases
filed in the wrong court, Tenn. Code Ann. § 9-8-307(i)(1) applies specifically to the
transfer of claims from a court to the Claims Commission. The more specific transfer
statute reads:

        Claims that were timely filed against a state employee with a court of
        competent jurisdiction and that fall within the jurisdiction of the claims
        commission found in subdivision (a)(1)(A) shall be dismissed as to the state
        employee and transferred to the division of claims and risk management to
        proceed as a claim against the state; provided, that the state employee
        alleged to have acted negligently was, at the time of the incident giving

        3
            Plaintiff also relied on Tenn. Code Ann. § 41-21-803, which states: “Except as otherwise
provided by law, an action that accrued while the plaintiff inmate was housed in a facility operated by the
department or in a facility operated by a private corporation pursuant to a contract with the state or local
government shall be brought in the county in which the facility is located.” We find Plaintiff’s reliance on
this statute misplaced because it merely establishes the venue for an action for which a court has subject-
matter jurisdiction. More importantly, the statute does not afford our courts subject-matter jurisdiction
over monetary claims against the State of Tennessee.


                                                   -4-
       rise to the claim, operating a private motor vehicle within the scope of
       the employee’s office or employment, and the employee’s action or
       inaction was not willful, malicious, criminal or done for personal
       gain. . . . Such transfer shall be affected upon an order of dismissal and
       transfer from the court. . . . This subsection (i) shall be effective for causes
       of action arising on or after July 1, 1995, pending on or after April 22,
       1998, and causes of action arising on or after April 22, 1998.

Tenn. Code Ann. § 9-8-307(i)(1) (emphasis added).

       The apparent conflict between these two statutes was at issue in Turner, the
decision the State relies on in this appeal. In Turner, the appellant contended that his
chancery court lawsuit met the criteria for transfer under Tenn. Code Ann. § 9-8-
307(i)(1). 184 S.W.3d at 706. As the Turner court noted, Tenn. Code Ann. § 9-8-307
formerly provided that claims erroneously filed in a court of competent jurisdiction “that
fall within the jurisdiction of the [Claims Commission] found in subsection (a) may be
transferred to the division of claims administration.” Id. (quoting Tenn. Code Ann. § 9-8-
307(i)(1) (1987)). Significantly, however, that provision was amended in 1998 to allow a
transfer from a court to the Claims Commission only if the case fell “within the
jurisdiction of the [Claims Commission] found in subsection (a)(1)(A).” Id. (quoting
Tenn. Code Ann. § 9-8-307(i)(1) (1999)). As the court explained:

       Subsection (a)(1)(A), only one category of claims, provides that the Claims
       Commission has jurisdiction over matters involving “[t]he negligent
       operation or maintenance of any motor vehicle or any other land, air, or sea
       conveyance.” It is undisputed that the instant case . . . does not involve
       the negligent operation of a motor vehicle or other land, air, or sea
       conveyance. Therefore, . . . Section 9-8-307(i)(1) would not have
       authorized the Chancery Court to transfer Appellant’s lawsuit to the Claims
       Commission.

Id. (emphasis added) (citation omitted).

       Because this cause of action arose after the 1998 amendment and the claim does
not pertain to the “negligent operation or maintenance of any motor vehicle or any other
land, air, or sea conveyance,” Plaintiff’s claim is not eligible for transfer to the Claims
Commission. See Turner, 184 S.W.3d at 704–05. Therefore, we affirm the trial court’s
decision to deny Plaintiff’s request to transfer the case to the Claims Commission.




                                            -5-
                                    IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against the appellant, Chad James Powell, for which execution may
issue.


                                                 ________________________________
                                                 FRANK G. CLEMENT JR., P.J., M.S.




                                           -6-